No. 12763

         I N THE SUPREME COURT O T E STATE O MONTANA
                                F H         F

                                        1974



MICHAEL MELVIN WITSOE,

                                 Petitioner,



T E HONORABLE ROBERT J . NELSON e t a l . ,
 H

                                 Respondent.




ORIGINAL PROCEEDING :

Counsel of Record :

     For P e t i t i o n e r :

             E. F. G i a n o t t i argued, Great F a l l s , Montana

     For Respondent:

             Honorable Robert L. Woodahl, A t t o r n e y General, Helena,
              Montana
             J . Fred Bourdeau, County A t t o r n e y , Great F a l l s , Montana
             Norman L. Newhall I11 argued, Great F a l l s , Montana



                                               Submitted :    June 14, 1974

                                                Decided :    J a 9 11974
Filed:   JUL 3 1 1974
PER CURIAM:
           This is a petition for writ of certiorari seeking a
review by this Court of the action of the Honorable R. J.
Nelson, Judge of the Eighth Judicial District in Cascade County.
The petitioner alleges that the trial judge erroneously ordered
him to furnish names of alibi witnesses to the county attorney
under circumstances wherein the petitioner was seeking to move
the discretion of the trial judge for "good cause shown" to per-
mit the defense of alibi under section 95-1803(d), R.C.M.      1947.
           Petitioner had been charged in justice court on October
5, 1973, with sale of dangerous drugs.    An information in three
counts was filed; and on October 25, 1973, petitioner plead "not
guilty".     He also made a motion to dismiss count I11 on grounds
that it did not specify time and place as definitely as it should
be done.     The motion was denied with the judge observing:
        "THE COURT: The name of the Informants is denied.
        If they can fix the date more accurately than the
        20th day of September through the 4th day of
        October they will be required to do so. Or if
        there is more than one sale, all right; but it
        will not be dismissed because they could just
        file it all over again. Good cause shown here
        that statutory rights of his have not been prej-
        udiced at this time. If they can fix it more
        certainly for you they will do so. I am denying
        your motion on the name. The informant is denied."
        Again, on April 17, 1974, Judge Nelson heard further
arguments.     In that exchange, the transcript reveals that the
state, on trial, will be relying on the defendant's own state-
ments to some extent and on the statement or testimony of the
person to whom the sale was made.    At this stage, and with what
little information we have it is difficult to understand what
alibi defense is sought to be interposed.    We are being asked to
review the record.    The record does not reveal any error at this
time.   It may well develop during trial that the state's case
will develop a fact situation to which the defense of alibi
may be pertinent or material.   At that time, for good cause
shown, the defendant may need some kind of relief but at this
time we see no need to review the trial court's action.
       Accordingly, the petition for writ of review is denied,
without prejudice.




        Honorable Thomas Dignan, District Judge, sat in place
of Chief Justice James T. Harrison.